DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 01/31/2022 has been received. Claim 22 is added. Claims 1-22 are pending and under consideration
Double Patenting
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 8 and 22 appear to be identical.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 12-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9,11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140271580 (Garry; IDS) in view of Gao (2010, Cancer Letters, 290:157-166; IDS), Studeny (USPGPUB 2004007662A1; IDS), Nastala  (1994, Journal of Immunology, 153:1697-1706) and Weiss (2007, Expert Opinion on Biological Therapy, 7:1705-1721). 
Applicant’s remarks have been fully consideredand are persuasive as they relte to claim 8.
Claim 1 is drawn to a method of treating a tumor in vivo comprising administering genetically modified mesenchymal stem cell comprising one or more exogenous nucleic acids that comprise one or more regions encoding two cytokines operably linked to one or more promoters wherein the cytokines comprise at least IL-7 and at least one IL-21 and IL-21. 
Garry teaches IP-MSCs (immunoprotective MSCs) that episomally express one or more immunomodulating polypeptides such as and interleukins (e.g. IL-2, IL-4, IL-6, IL-7, IL-9 and IL-12) and interferon (e.g. IFN.alpha., IFN.beta., or IFN.omega., as recited in claim 2; see abstract and paragraph 13 of Garry). Thus, Garry teaches use of MSCs with exogenous nucleic acids encoding IL-7 and IL-12 (claims 1 and 8) as well as additional immune stimulatory claim 5) to treat pathogen-induced disease as well as inflammation. Garry does not teach treatment of tumors. 
However, Gao taught similar treatment was effective at boosting immune response to tumors. Gao taught human adenoviral transfected MSCs that constitutively express exogenous IL-12 reduced growth of renal cell carcinoma. Gao taught systemically-administered MSCs home to the tumor and express IL-12 locally (see sections 3.3-3.4, page 161). Gao taught the growth retardation of the tumor was mediated by IFN-g (section 3.5). Gao taught that MSC/IL-12 treatment enhanced the cytolytic activity of NK cells (see section 3.6), meeting the limitations of claim 11. Likewise, Studeny also taught delivery of anticancer agents using stromal cells (MSCs) where the anti-cancer agents can include a combination cytokines and chemokines (para 125), including IL-7 and L-12 (claim 8; para 120) as well as CCL-4 (MIP1-beta) as required by claim 7. Student teaches viral transduction of MSCs at para 176 and also teaches use of IFN-beta (claim 2) to treat melanoma (para 194,197). Studeny also found that the MSCs home to the tumor (para 192) following systemic administration. 
Additionally, Nastala taught a critical and proximate role for IL-12 in regulating NK and T cell function during inflammation and found that IL-12 was also effective in enhancing anti-tumor immune response in adenocarcinoma and sarcoma models. Nastala delivered IL-12 protein directly to the tumor. Nastala found that IL-12 administration induces tumor regression in association with IFN-g production (claim 2). Thus, Nastala provides a nexus between cytokine treatment of inflammation and tumors.
With more specific regard to combinations of cytokines, Weiss taught that while highly effective at treating tumors, administration of effective doses of IL-12 alone could be toxic. However, combinatorial treatments could be as effective and less toxic than treatment with IL-12 alone. At page 1706, col. 2, Weiss states, “Notably, combined administration of IL-12 with 
It would have been obvious to apply the methods of Garry and Weiss regarding delivery of combinations IL-7 and IL-12 to enhance immune response using MSCs, particularly with regard to tumors in Weiss, with the teachings of Gao, Studeny, and Nastala to use the same immune enhancing treatment to treat tumors. One would have been motivated to make such a combination because each of Weiss, Gao, Studeny and Nastala taught the effective nature of tumor treatment with IL-12 and Nastala taught the application of anti-inflammatory treatments using IL-12 to tumors. One would have had a reasonable expectation of success in carrying out the invention because multiple combinations of administration modalities had been show effective and use of MSCs expressing the cytokines lead to a more local expression of the cytokine. 
Dependent claims
  With regard to operable linkage of coding sequences to promoters, Garry teaches that linkage of coding sequences to promoters facilitates expression (see paragraph 85). Specifically, Garry teaches the constitutive promoter EF1alpha at paragraph 96, meeting the limitations of claims 3-4. With regard to claims 12 and 20, Weiss discusses combining IL-12/7/21 combinations and combining the cytokine therapy as an adjuvant to cancer vaccine (see section 11). With regard to claim 6, Weiss taught that activation of CD28 in combination with MSC-cytokine treatment elicited higher T-cell activation, rendering it obvious to deliver CD28 in combination with the recited interleukins to obtain a greater T-cell response. With regard to claim 9, Studeny taught MSCs expressing the recited interleukins, operably linked to any promoter, including that are tissue-specific and inducible (see para 63).
	Applicant argues there was unexpected synergy with IL-7 and IL-12 were combined. This is supported by data in the Hermann declaration date 01/31/2022. However, data supporting any unexpected result for the combination of IL-7 and IL-21 is not found. Improved results of IL-7/IL-12 compared to controls is not unexpected. Thus, the rejection is maintained for claims that encompass the IL-7/IL-21 combination. Applicant also argues Weiss teaches the IL-12/IL-21 combination was not effective. In response, this is not a combination recited by the claims. Thus, it is maintained that the references render it obvious to treat tumors with MSCs expressing IL-7 and IL-21.

Claims 1 and 10 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140271580 (Garry) in view of Gao (2010, Cancer Letters, 290:157-166), Studeny (USPGPUB 2004007662A1) and Nastala  (1994, Journal of Immunology, 153:1697-1706) as applied to claims 1-9,11-12 and 20 above, and further in view of Wei, (2013, Journal of Experimental and Clinical Cancer Research, 32:1-7).
The limitations of claim 1 are met by Garry, Gao, Studeny, Nastala and Weiss as set forth above. These references taught use of MSC-based cytokine therapy and various 
However, Wei taught the use of a heat inducible promoter to control expression of IL-12 and GM-CSF used to treat tumors. This enabled localized and time-specific expression of IL-12.
It would have been obvious at the time of filing to use the MSC-based multi-cytokine treatment of Garry, Gao, Studeny, and Weiss in combination the HSP70 promoter of Wei to arrive at the invention with an inducible promoter as claimed. One would be motivated to make such a combination because Gao taught that while low, levels of cytokines were expressed systemically and the inducible promoter would allow more strict control of cytokine expression as taught by Wei. One would have had a reasonable expectation of success in carrying out the invention because multiple combinations of administration modalities of cytokine administration had been show effective and use of inducible HSP70 promoter in MSCs expressing the cytokines would lead to a more local expression of the cytokine.
	No argument specific to this rejection is provided.
Claims 1 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140271580 (Garry; IDS) in view of Gao (2010, Cancer Letters, 290:157-166; IDS), Studeny (USPGPUB 2004007662A1; IDS), Nastala  (1994, Journal of Immunology, 153:1697-1706) and Weiss (2007, Expert Opinion on Biological Therapy, 7:1705-1721) as applied to claims 1-7,9,11-12 and 20 above, and further in view of June (WO2015112626) and Zhang (2011, Molecular Therapy, 19:751-759).
The limitations of claim 1 are met by Garry, Gao, Studeny and Nastala, as set forth above. These references taught use of cytokine therapy to treat tumors with the details of the claim limitations and teachings set forth above. 

June taught administering a T-cell encoding a chimeric antigen receptor (CAR-T; adoptive immune therapy) and a polypeptide that enhances T-cell priming (ETP) such as a soluble cytokines including IL-7, IL-12 and/or IL-21 (see para 218 and para 221). June teaches co-delivery of nucleic acids encoding an ETP with a nucleic acid encoding a CAR using engineered T-cells (para 218), meeting the limitations of claims 12-13, 15. The CAR is a T-cell receptor that binds a specific tumor antigen as required by claim 16. June teaches that the cells can be autologous (para 341) as recited by claim 14. 
As well, Zhang taught improving adoptive T-cell therapy by controlling IL-12 expression in the tumor environment. Zhang taught use of peripheral blood lymphocytes (which include macrophages (claim 17) to deliver IL-12 to the tumor using an NFAT-responsive promoter to control expression and avoid toxicity. Zhang teaches the use of this controlled IL-12 technology to enhance adoptive cancer immunotherapy.
	It would have been obvious at the time of filing to use the cytokine treatment of Garry, Gao, Studeny and Nastala in combination with adoptive immunotherapy using CAR-T cells of June as both June and Zhang taught use of cytokine (IL-12 for Zhang and IL-7,12 and 21 for June) therapy to boost the effects of CAR-T therapy. One would have had a reasonable expectation of success in carrying out the invention because multiple combinations of administration modalities had been show effective and use of MSCs expressing the cytokines lead to a more local expression of the cytokine. 
. 

Claims 1,12 and 18-19 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140271580 (Garry) in view of Gao (2010, Cancer Letters, 290:157-166), Studeny (USPGPUB 2004007662A1) and Nastala  (1994, Journal of Immunology, 153:1697-1706) as applied to claims 1-7,9,11-12 and 20 above, and further in view of vom Berg (2013, J. Exp.. Med, 210:2803-2811)
The limitations of claim 1 are met by Garry, Gao, Studeny, Nastala and Weiss as set forth above. These references taught use of cytokine therapy and various combinations to treat tumors with the details of the claim limitations and teachings set forth above. 
At filing, it was known in the art that cytokines (IL-12/7/21) could also be used in combination therapy to boost immune response in other tumor treatments including inhibition of checkpoint molecules such as CTLA-4 as recited by claims 19-20.
Vom Berg taught administering a treatment of Glioblastoma with local delivery of IL-12 in combination with a CTLA-4 blockade led to tumor eradication where monotherapies failed. 
It would have been obvious at the time of filing to use the MSC-based multi-cytokine treatment of Garry, Gao, Studeny, and Weiss in combination the CTLA-4 blockade of vom Berg as vom Berg taught the combination of IL-12 therapy with blocking CTLA-4was effective in tumor eradication whereas CTLA-4 blockade alone was not effective. One would have had a reasonable expectation of success in carrying out the invention because multiple combinations of administration modalities of cytokine administration had been show effective and use of MSCs expressing the cytokines lead to a more local expression of the cytokine. 
.
Claims 1,12 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20140271580 (Garry) in view of Gao (2010, Cancer Letters, 290:157-166), Studeny (USPGPUB 2004007662A1) and Nastala  (1994, Journal of Immunology, 153:1697-1706) as applied to claims 1-7,9,11-12 and 20 above, and further in view of Chiron  (USPGPUB20060251617).
The limitations of claim 1 are met by Garry, Gao, Studeny, Nastala and Weiss as set forth above. These references taught use of cytokine therapy and various combinations to treat tumors with the details of the claim limitations and teachings set forth above. 
At filing, it was known in the art that cytokines (IL-12/7/21) could also be used in combination therapy to boost immune response in other tumor treatments.
Chiron taught cytokines such as IL-12 and IL-21 potentiate cytotoxicity of anti-CD20 antibodies (Rituximab) used to treat non-Hodgkins lymphoma.
It would have been obvious at the time of filing to use the MSC-based multi-cytokine treatment of Garry, Gao, Studeny, and Weiss in combination the mAB treatment of Chiron as Chiron taught the combination various cytokine therapy was effective in potentiate the antibody-dependent cytotoxicity of anti-CD20 monoclonal antibody. One would have had a reasonable expectation of success in carrying out the invention because multiple combinations of administration modalities of cytokine administration had been show effective and use of MSCs expressing the cytokines lead to a more local expression of the cytokine. 
No argument specific to this rejection is provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632